DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DEAN ZEHNTER,
                              Appellant,

                                    v.

      DYANKI, INC., f/k/a MORSE ZEHNTER ASSOCIATES and
                      MORSE ZEHNTER LLC,
                            Appellees.

                              No. 4D18-450

                              [May 16, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Richard Oftedal, Judge; L.T. Case No. 2014CA006842AA.

  Alan P. Dagen of The Law Offices of Alan Dagen, P.A., Weston, for
appellant.

   John D. Boykin of Ciklin Lubitz, West Palm Beach, for appellees.

PER CURIAM.

  Affirmed.

GERBER, C.J., MAY and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.